DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2015/0304693).

Regarding claim 35 Hwang discloses at least one non-transitory machine-readable storage medium comprising a set of instructions, which when executed by a video receiver, cause the video receiver to: 
receive a first bitstream that includes first information and second information (decoder receiving output from encoder 327 which outputs a 4:2:0 stream for a base layer in Figure 9; note “4” is being interpreted as the first information); 
receive a second bitstream that includes third information and fourth information (decoder receiving output from encoder 337 which outputs a 4:2:0 stream for an enhancement layer 1 in Figure 9; note “2” is being interpreted as the third information); 
receive a third bitstream that includes fifth information and sixth information (decoder receiving output from encoder 347 which outputs a 4:2:2 stream 
receive an indication of association between the first bitstream, the second bitstream, and the third bitstream (signaling information – [0011], Figure 16); and 
reconstruct a video signal, with the first information being used as full resolution luma information, the third information being used as full resolution first chroma information, and the fifth information being used as full resolution second chroma information (merging base layer with enhancement layers 1 and 2 and display a 4:2:2 signal – [0064]).

Regarding claim 36 Hwang discloses the at least one non-transitory machine-readable storage medium of claim 35, wherein the instructions cause the video receiver to: 
discard, when reconstructing the video signal, the second information, the fourth information, and the sixth information (displaying a 4:2:2 signal that is generated from the luma value of base layer, the chroma value from enhancement layer 1 and the chroma value from the enhancement layer 2).

Regarding claim 37 Hwang discloses the at least one non-transitory machine-readable storage medium of claim 35, wherein the second information includes subsampled chroma information (chroma subsampling in Figures 8 and 9).

claim 38 Hwang discloses the at least one non-transitory machine-readable storage medium of claim 35, wherein the fourth and sixth information include constant value surfaces (output from encoder 337 which outputs a 4:2:0 stream for an enhancement layer 1 in Figure 9; note “0” is being interpreted as the fourth information and output from encoder 347 which outputs a 4:2:2 stream for an enhancement layer 2 in Figure 9; note “2” is being interpreted as the sixth information; both said values are being interpreted as the constant value surfaces).

Regarding claim 39 Hwang discloses the at least one non-transitory machine-readable storage medium of claim 35, wherein to receive the indication of association between the first bitstream, the second bitstream, and the third bitstream, the instructions cause the video receiver to at least one of: 
(i) receive a first identifier for the first bitstream, a second identifier for the second bitstream, and a third identifier for the third bitstream, wherein the first, second, and third identifiers provide the indication of the association between the first bitstream, the second bitstream, and the third bitstream;
(ii) receive a timestamp that is shared among the first bitstream, the second bitstream, and the third bitstream, wherein the shared timestamp provides the indication of the association between the first bitstream, the second bitstream, and the third bitstream; or 
(iii) receive a program map table (PMT) message and/or a program association table (PAT) message, wherein the PMT message and/or the PAT message provide the indication of the association between the first bitstream, the second bitstream, and the third bitstream (a PMT as signaling information – [0148, 0153]).

Allowable Subject Matter
Claims 25-34, 41-44 re allowed.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482